DETAILED ACTION
The Examiner acknowledges the amendments received 21 May 2021. Claims 1-281 and 284 are cancelled; claims 282-283 and 285-296 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
In view of the amendments received 21 May 2021, the Examiner withdraws the rejection of claims 282-283 and 285-296 under 35 USC 112, first paragraph, or 35 USC 112(a).

In view of the amendments received 21 May 2021, the Examiner withdraws the rejection of claims 282-283 and 285-296 under 35 USC 112, second paragraph, or 35 USC 112(b).

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. Applicant argues (page 7, “Remarks”) “In all embodiments of Imram [sic], the electrode penetrates, fully or partly, the stomach tissue. Hence, the device of Imram [sic.
In response to applicant's argument that the prior art system doesn’t stimulate without penetrating a stomach wall, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 282-283 and 285-296 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Imran et al (U.S. 6,535,764). Regarding claims 282 and 285-296, Imran discloses (col. 3, lines 24-38) an implantable stimulation device adapted to engage with the cardia sphincter of the patient, wherein the implantable stimulation device comprises at least one electrode arranged to deliver electrical energy pulses to the cardia sphincter without penetrating the cardia sphincter; a control device (col. 5, lines 11-39) for controlling the implantable stimulation device to stimulate the cardia sphincter by  by the stomach fundus wall of the patient, in a non-encircling manner with respect to the patient’s stomach, and an outside shaped to rest against the stomach wall without penetrating said wall when the implantable movement restriction device is in an invaginated position; wherein: the control device is adapted to, in an operational state, cause the stimulation device to stimulate the cardia sphincter with electrical energy pulses.
Regarding claim 283, Imran discloses (col. 13, lines 43-68) the control device is adapted to, in the operational state, cause the stimulation device to stimulate the cardia sphincter with at least two pulse train segments; each pulse train segment comprises at least two pulse trains that are separated from each either by the second time break; the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEBORAH L MALAMUD/           Primary Examiner, Art Unit 3792